
	
		II
		110th CONGRESS
		1st Session
		S. 1225
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a process for aliens who meet certain
		  conditions to be granted permanent resident status.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Immigrant Accountability Act of
			 2007.
		2.Application for
			 change in status
			(a)In
			 generalChapter 5 of title II of the Immigration and Nationality
			 Act (8 U.S.C. 1255 et seq.) is amended by inserting after section 245A the
			 following:
				
					245B.Adjustment of
				status of certain entrants before January 7, 2004, to that of persons admitted
				for lawful residence
						(a)Conditional
				resident orange card
							(1)IssuanceNot
				later than 30 days after the date on which an alien submits, in person at any
				location designated by the Secretary of Homeland Security, a facially valid
				application for adjustment of status under this section, the Secretary shall
				issue the alien a conditional resident orange card (referred to in this section
				as the orange card) if the alien has passed a background and
				criminal records check conducted by the Secretary under paragraph (3) and is
				not otherwise ineligible for conditional resident status under this section. If
				the background and criminal records check is completed after the 30-day period
				described in this paragraph, the orange card shall be issued to the alien
				immediately after the alien passes such check.
							(2)Application
				form
								(A)In
				generalNot later than 90 days after the date of the enactment of
				this section, the Secretary of Homeland Security shall make available, on the
				Internet and at each post office in the United States—
									(i)an application
				for adjustment of status that meets the requirements described in subparagraphs
				(B) and (C); and
									(ii)a description of
				the point system developed pursuant to subsection (c)(2).
									(B)ContentsThe
				application form described in subparagraph (A) shall contain spaces for the
				alien to record—
									(i)the full name of
				the alien, including maiden name and any aliases used;
									(ii)the date of
				birth of the alien;
									(iii)the country of
				origin or nationality of the alien;
									(iv)the date on
				which the alien last entered the United States and the means of such
				entry;
									(v)a preexisting
				alien number, if applicable;
									(vi)any social
				security number or tax identification number used by the alien;
									(vii)the current
				physical address of the alien and the mailing address of the alien, if
				different;
									(viii)the current
				telephone number and e-mail address of the alien, if applicable;
									(ix)the information
				described in clauses (i) through (viii) for the spouse or children of the alien
				who are applying for a adjustment of status under this section;
									(x)a
				sworn statement that the alien—
										(I)is unlawfully
				present in the United States;
										(II)intends to apply
				for adjustment of status under this section; and
										(III)is eligible for
				conditional resident status; and
										(xi)any other
				information that the Secretary requires the alien to submit.
									(C)PenaltiesThe
				application form described in subparagraph (A) shall—
									(i)include the last
				date on which an application for adjustment of status may be submitted;
									(ii)clearly
				identify, in English and Spanish, the penalties for submitting false
				information in an application under this subsection; and
									(iii)require each
				applicant to sign the application, under penalty of perjury and
				inadmissibility, to attest to its accuracy.
									(3)Security and
				law enforcement background checks
								(A)Principal
				alienAn alien may not be issued an orange card unless the alien
				submits biometric data, including a photograph and fingerprints, in accordance
				with procedures established by the Secretary of Homeland Security. Not later
				than 90 days after the date on which fingerprints are obtained from an alien
				under this subparagraph, the Secretary shall compare the alien’s name and
				fingerprints against appropriate Federal databases for information relating to
				criminal, national security, or other law enforcement actions to determine if
				the alien is eligible for an orange card.
								(B)Family
				membersThe spouse and any children of an alien described in
				subparagraph (A) who are not younger than 13 years of age and are not lawfully
				present in the United States shall also submit biometric data, including a
				photograph and fingerprints, in accordance with procedures established by the
				Secretary of Homeland Security. Not later than 90 days after the date on which
				fingerprints are obtained from a spouse or child under this subparagraph, the
				Secretary shall compare the alien’s name and fingerprints against appropriate
				Federal databases for information relating to criminal, national security, or
				other law enforcement actions to determine if the spouse or child is eligible
				for an orange card.
								(4)FeaturesEach
				orange card shall—
								(A)contain the
				alien’s full name and physical address;
								(B)include
				fraud-resistant features and biometric identifiers, as determined by the
				Secretary;
								(C)meet all current
				requirements established by the Secretary of Homeland Security for travel
				documents, including the requirements under section 403 of the Illegal
				Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
				note);
								(D)include, in bold
				letters, the following: This card is evidence of conditional resident
				status and work authorization.; and
								(E)clearly indicate
				the date on which the card is scheduled to expire.
								(5)Expiration
								(A)In
				generalAn orange card issued to an alien shall expire on the
				earlier of—
									(i)81/2
				years after the date on which the card is issued to the alien;
									(ii)the date on
				which the Secretary of Homeland Security determines that the alien is
				inadmissible, ineligible for such status, or cannot possibly earn sufficient
				points under subsection (c)(2) to be granted a adjustment of status under
				subsection (c);
									(iii)the date on
				which the Secretary revokes the alien’s conditional resident status under
				subparagraph (C); or
									(iv)the date on
				which the Secretary adjusts the alien’s status to that of an alien lawfully
				admitted for permanent residence.
									(B)WaiverThe
				expiration date described in subparagraph (A)(i) may be extended by the
				Secretary for an alien whose application for adjustment of status has not been
				processed due to a backlog of applications.
								(C)Revocation
									(i)In
				generalExcept as provided under clause (ii), the Secretary may
				revoke the conditional resident status of an alien who fails to maintain
				employment for more than 90 consecutive days.
									(ii)ExceptionsClause
				(i) shall not apply to an alien during any period in which the alien—
										(I)is enrolled as a
				full time student;
										(II)cannot
				demonstrate employment based on a physical or mental disability or as a result
				of pregnancy; or
										(III)is older than
				65 years of age.
										(6)Benefits of
				conditional resident statusAn alien who is granted conditional
				resident status and is issued an orange card—
								(A)shall be granted
				employment authorization pending final adjudication of the alien’s application
				for adjustment of status;
								(B)shall be granted
				permission to travel abroad pursuant to regulation pending final adjudication
				of the alien’s application for adjustment of status;
								(C)shall not be
				detained, determined inadmissible or deportable, or removed pending final
				adjudication of the alien’s application for adjustment of status, unless the
				Secretary determines that the alien is inadmissible or ineligible for such
				adjustment of status under subsection (c); and
								(D)shall not be
				considered an unauthorized alien as defined in section 274A(i) until such time
				as employment authorization under paragraph (1) is denied.
								(7)Stay of
				removalOn or before the date described in subsection (b)(3)(A),
				a court may grant a stay of removal for an alien who can demonstrate prima
				facie eligibility for conditional resident status under this subsection.
							(8)Enumeration of Social Security
				numberThe Secretary of
				Homeland Security, in coordination with the Commissioner of Social Security,
				shall implement a system to allow for the enumeration of a Social Security
				number and production of a Social Security card at the time the Secretary
				issues an orange card to an alien under this subsection.
							(b)Application
				process
							(1)CommencementThe
				Secretary of Homeland Security shall begin accepting applications for
				adjustment of status under this section not later than 30 days after the date
				on which the application form described in subsection (a)(2) is first made
				publicly available. The Secretary shall ensure that the application process is
				secure and incorporates antifraud protection.
							(2)In
				personEach alien applying for adjustment of status under this
				section shall submit, in person at any of the locations designated by the
				Secretary, 2 copies of a completed application for adjustment of status. In
				addition to the information described in subsection (a)(2), the application
				shall include a current photograph of the alien and a full set of fingerprints,
				which shall be collected at the time the application is submitted. The official
				shall imprint each copy with the name of the application service center and the
				date on which the application was submitted and return 1 copy of the
				application to the applicant.
							(3)Application
				deadline
								(A)In
				generalAn alien is ineligible for adjustment of status unless
				the alien submits an application for adjustment of status not later than 180
				days after the date on which the application form is first made publicly
				available. The provisions of paragraph (5) and (6) of subsection (c) shall
				apply to applications filed under this section.
								(B)UpdateAn
				alien may update an application submitted before the deadline described in
				subparagraph (A) by submitting evidence that the alien has earned sufficient
				points to qualify for adjustment of status under this section or updating any
				other information described in subsection (a)(2)(B). Such update shall be
				submitted not later than 8 years after the date on which the initial
				application was submitted.
								(c)adjustment of
				status
							(1)Adjustment of
				status
								(A)In
				generalNotwithstanding any other provision of law, the Secretary
				of Homeland Security shall adjust the status of an alien who has a valid orange
				card to that of an alien lawful admitted for permanent residence if the alien
				satisfies the requirements under this paragraph and earns at least 65 percent
				of the base points available under paragraph (2).
								(B)Continuous
				physical presence
									(i)In
				generalThe alien shall establish that the alien—
										(I)was physically
				present in the United States on or before January 7, 2004;
										(II)was not legally
				present in the United States on January 7, 2004, under any classification set
				forth in section 101(a)(15); and
										(III)did not depart
				from the United States since January 7, 2004, for more than brief
				periods.
										(ii)Legally
				presentFor purposes of this subparagraph, an alien who has
				violated any conditions of the alien’s visa shall be considered not to be
				legally present in the United States.
									(C)Evidence of
				physical presence and work
									(i)Conclusive
				documentsAn alien may satisfy the physical presence requirements
				under subparagraph (B), and earn base points for work and physical presence
				under paragraph (2)(B), by submitting at least 2 of the following documents for
				each period of physical presence or work, which shall be considered conclusive
				evidence of physical presence or work in the United States:
										(I)Records
				maintained by the Social Security Administration.
										(II)Records
				maintained by an employer, such as pay stubs, time sheets, or employment work
				verification.
										(III)Records
				maintained by the Internal Revenue Service.
										(IV)Records
				maintained by a union or day labor center.
										(V)Records
				maintained by any other government agency, such as worker compensation records,
				disability records, or business licensing records.
										(VI)Any other
				document that the Secretary determines to be reliable to establish physical
				presence.
										(ii)Other
				documentsAn alien who is unable to submit a document described
				in clause (i) may satisfy the physical presence requirements under subparagraph
				(B), and earn base points for work and physical presence under paragraph
				(2)(B), by submitting to the Secretary at least 3 other types of reliable
				documents that provide evidence of physical presence for each required period,
				including—
										(I)bank
				records;
										(II)business
				records;
										(III)rent payment
				records;
										(IV)school records;
				or
										(V)remittance
				records.
										(iii)Burden of
				proof
										(I)AlienAn
				alien applying for adjustment of status under this subsection has the burden to
				prove, by a preponderance of the evidence, that the alien has satisfied the
				physical presence requirement under subparagraph (B).
										(II)SecretaryIf
				the alien meets the burden of proof described in subclause (I), the Secretary
				of Homeland Security has the burden to disprove the alien’s evidence with a
				showing that negates the reasonableness of the inference to be drawn from the
				evidence.
										(D)Admissible
				under immigration lawsThe alien shall establish that the alien
				is not inadmissible under section 212(a), except for any provision of that
				section that is waived under paragraph (4).
								(E)Fees;
				finesAn alien who files an application for adjustment of status
				shall pay—
									(i)a
				fee commensurate with levels charged by the Secretary of Homeland Security for
				other applications for adjustment of status; and
									(ii)a fine of
				$2,000, if the alien is not less than 18 years of age.
									(F)Payment of
				income taxes
									(i)In
				generalBefore the status of an alien is adjusted under this
				section to that of an alien lawful admitted for permanent residence, the alien
				shall establish the payment of any applicable Federal or State income tax
				liability by establishing that—
										(I)no such income
				tax liability exists; or
										(II)all outstanding
				income tax liabilities have been paid.
										(ii)IRS
				cooperationThe Secretary of the Treasury shall establish rules
				and procedures under which the Commissioner of Internal Revenue shall provide
				documentation to an alien upon request to establish the payment of income taxes
				under this subparagraph.
									(iii)LimitationAn
				alien who is required to establish the payment of income taxes under this
				subparagraph, or who otherwise satisfies the requirements under clause (i), may
				not—
										(I)collect any
				income tax refund for any taxable year before 2006; or
										(II)file any claim
				for the Earned Income Tax Credit or any other tax credit otherwise allowable
				under the tax code before any taxable year before 2006.
										(iv)Applicable
				federal or state income tax liabilityIn this subparagraph, the
				term applicable Federal or State income tax liability means
				liability for Federal or State income taxes, including penalties and interest,
				owed by the alien.
									(v)Savings
				provisionNothing in this subparagraph shall affect any income
				tax liability or other financial obligation of the alien under Federal or State
				law.
									(G)Basic
				citizenship skills
									(i)In
				generalExcept as provided under clause (ii), the alien shall
				demonstrate compliance with the requirements under section 312(a) before the
				alien’s status is adjusted under this subsection.
									(ii)Exceptions
										(I)MandatoryClause
				(i) shall not apply to any person who is unable to comply with those
				requirements because of a physical or developmental disability or mental
				impairment.
										(II)DiscretionaryThe
				Secretary of Homeland Security may waive any requirement referred to in clause
				(i).
										(H)Medical
				examinationThe alien may be required, at the alien’s expense, to
				undergo an appropriate medical examination, including a determination of
				immunization status, that conforms to generally accepted professional standards
				of medical practice.
								(I)Military
				selective serviceIf the alien is required to register under
				section 3 of the Military Selective Service Act (50 U.S.C. App. 453), the alien
				shall establish that he has registered under such section.
								(J)Adjustment of
				status
									(i)In
				generalExcept as provided in clause (ii), the Secretary of
				Homeland Security may not adjust the status of an alien under this section to
				that of an alien lawfully admitted for permanent residence until the later
				of—
										(I)the date on which
				the Secretary determines that the priority dates have become current for the
				class of aliens whose family-based or employment-based petitions for permanent
				residence were pending on the date of the enactment of this Act; or
										(II)8 years after
				the date on which the application for adjustment of status becomes available
				under subsection (a)(2).
										(ii)AuthorizationThe
				Secretary may, on a case-by-case basis, adjust the status of an alien under
				this section to that of an alien lawfully admitted for permanent residence
				before the date described in clause (i).
									(iii)Notification
				of provisional approvalThe Secretary shall notify each alien who
				is determined to be eligible for adjustment of status under this section, that
				the alien has been provisionally approved for adjustment of status to that of a
				person admitted for permanent residence as of the date described in clause
				(i).
									(K)Final
				adjudicationThe Secretary of Homeland Security shall ensure that
				all applications for adjustment of status are adjudicated not later than 9
				years after the date on which the application form is first made available
				under subsection (a)(2).
								(2)Point
				system
								(A)In
				generalNot later than 90 days after the date of the enactment of
				this section, the Secretary of Homeland Security shall establish, by
				regulation, a point system through which an alien to whom an orange card has
				been issued may become eligible for a adjustment of status under this
				subsection if, in addition to complying with the requirements under subsection
				(a), the alien earns points equal to at least 65 percent of the base points
				available under subparagraph (B), which may include points accumulated under
				subparagraph (C), before the end of the 8-year period beginning on the date on
				which the application for adjustment of status becomes available under
				subsection (a)(2).
								(B)Base
				points
									(i)Work in the
				united statesNot more than 5 percent of the base points
				available under this subparagraph shall be available to an alien for each year
				in which the alien worked in the United States, as determined by the Secretary,
				up to a cumulative total of not more than 30 percent of the base points. Not
				less than 15 percent of the base points available under this subparagraph shall
				be available under this clause.
									(ii)Presence in
				the united statesNot more than 5 percent of the base points
				shall be available to an alien for each year in which the alien was present in
				the United States, as determined by the Secretary, up to a cumulative total of
				not more than 20 percent of the base points. Not less than 10 percent of the
				base points available under this subparagraph shall be available under this
				clause.
									(iii)Civic
				engagementNot less than 5 percent and not more than 20 percent
				of the base points shall be available to an alien for the following group of
				activities:
										(I)The alien has
				paid all Federal and State income taxes owed during employment in the United
				States on or before such taxes were due.
										(II)The alien has
				not been convicted of violating any Federal or State law during the alien’s
				presence in the United States (except for illegal entry and remaining in the
				United States beyond authorized period).
										(III)The alien has
				provided reliable documentation of community service in the United
				States.
										(iv)EducationNot
				less than 15 percent and not more than 30 percent of the base points shall be
				available to an alien for the following group of activities:
										(I)The alien has
				completed primary school.
										(II)The alien has
				earned a certificate of graduation from a school providing secondary education,
				or the recognized equivalent of such a certificate.
										(III)The alien
				possesses a license in a skilled trade.
										(v)Family
				relations to nationals of the United StatesNot less than 10
				percent and not more than 20 percent of the base points shall be available to
				an alien under the following circumstances:
										(I)The alien was the
				parent of a United States citizen on January 1, 2007.
										(II)The alien has
				been married to a citizen or legal permanent resident of the United States
				since January 1, 2007.
										(vi)Language
				abilityNot less than 5 percent and not more than 15 percent of
				the base points shall be available to an alien based on English proficiency, as
				determined by the Secretary.
									(C)Extra points
				for additional contributions to societyIn addition to the points
				available under subparagraph (B), an alien may earn points under this
				subparagraph equal to not more than—
									(i)a
				cumulative total of 15 percent of the base points available under subparagraph
				(B) if the alien has successfully completed an associates, bachelors, masters,
				or doctorate degree from an accredited college or university;
									(ii)20 percent of
				such base points if the alien is eligible for honorable release, or has been
				honorably released, from service in the Armed Forces of the United
				States;
									(iii)10 percent of
				such base points if the alien owned a business that employed at least 2
				nonrelatives in the United States for at least 18 months;
									(iv)5 percent of
				such base points if the alien owns a residence in the United States; and
									(v)20 percent of
				such base points for other circumstances determined by the Secretary.
									(D)RulemakingThe
				Secretary of Homeland Security shall promulgate regulations to establish the
				number of points available for each of the criteria described in this
				paragraph.
								(3)Spouses and
				children
								(A)Adjustment of
				status
									(i)In
				generalExcept as otherwise provided under this section, the
				Secretary of Homeland Security shall adjust the status of the spouse, or child
				who was younger than 21 years of age on the date of enactment of this Act, of
				an alien whose status is adjusted under paragraph (1) to that of a lawful
				permanent resident.
									(ii)Victims of
				domestic violenceThe Secretary shall adjust the status of an
				alien who, before January 7, 2004, was the spouse or child of an alien who is
				eligible for adjustment of status under paragraph (1), if—
										(I)the termination
				of the qualifying relationship was connected to domestic violence; or
										(II)the spouse or
				child has been battered or subjected to extreme cruelty by the spouse or parent
				described in this subparagraph.
										(iii)Application
				of other lawIn acting on applications filed under this
				subparagraph with respect to aliens who have been battered or subjected to
				extreme cruelty, the Secretary shall apply—
										(I)the provisions of
				section 204(a)(1)(J); and
										(II)the protections,
				prohibitions, and penalties under section 384 of the Illegal Immigration Reform
				and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367).
										(B)Grounds of
				inadmissibility not applicableIn establishing admissibility to
				the United States, the spouse or child described in subparagraph (A) shall
				establish that he or she is not inadmissible under section 212(a), except for
				any provision of that section that is waived under paragraph (4).
								(4)Grounds of
				inadmissibility
								(A)Applicable
				provisionsIn determining an alien’s admissibility under
				paragraphs (1)(D) and (3)(B), the Secretary of Homeland Security may not waive,
				under subparagraph (C)(i)—
									(i)paragraph (1)
				(relating to health);
									(ii)paragraph (2)
				(relating to criminals);
									(iii)paragraph (3)
				(relating to security and related grounds); or
									(iv)subparagraphs
				(A) and (C) of paragraph (10) (relating to polygamists and child
				abductors).
									(B)Grounds of
				inadmissibility not applicableParagraphs (5), (6) (except
				subparagraphs (D) and (E)), (7), (9) (other than subparagraph (C)(i)(II)), and
				(10)(B) of section 212(a) shall not apply to an alien who is applying for an
				adjustment of status under this subsection.
								(C)Waiver of other
				grounds
									(i)In
				generalExcept as provided under subparagraph (A), the Secretary
				of Homeland Security may waive, for individual aliens, the application of any
				provision of section 212(a) for humanitarian purposes, to ensure family unity,
				or if such waiver is otherwise in the public interest.
									(ii)ConstructionNothing
				in this subparagraph may be construed to affect the authority of the Secretary,
				other than under this subparagraph, to waive the provisions of section
				212(a).
									(D)Special rule
				for determination of public chargeAn alien is not ineligible for
				adjustment of status under this subsection by reason of a ground of
				inadmissibility under section 212(a)(4) if the alien establishes a history of
				employment in the United States evidencing self-support without public cash
				assistance.
								(E)Special rule
				for individuals where there is no commercial purposeAn alien is
				not ineligible for adjustment of status under this subsection by reason of a
				ground of inadmissibility under section 212(a)(6)(E) if the alien establishes
				that the action referred to in that section was taken for humanitarian
				purposes, to ensure family unity, or was otherwise in the public
				interest.
								(F)Applicability
				of other provisionsSections 240B(d) and 241(a)(5) shall not
				apply with respect to an alien who is applying for adjustment of status under
				this subsection.
								(G)IneligibilityAn
				alien is ineligible for an adjustment of status under this section if the alien
				has been convicted of a felony or more than 1 misdemeanor.
								(5)Confidentiality
				of information
								(A)In
				generalExcept as otherwise provided under this subsection,
				Federal agencies and officers and employees of such agencies may not—
									(i)use the
				information furnished by the applicant pursuant to an application filed under
				this section for any purpose other than to make a determination on the
				application;
									(ii)make any
				publication through which the information furnished by any particular applicant
				can be identified; or
									(iii)permit anyone
				other than the sworn officers and employees of such agency, bureau, or approved
				entity, as approved by the Secretary of Homeland Security, to examine
				individual applications that have been filed.
									(B)Required
				disclosuresThe Secretary of Homeland Security and the Secretary
				of State shall provide the information furnished pursuant to an application
				filed under this section, and any other information derived from such furnished
				information, to a duly recognized law enforcement entity in connection with a
				criminal investigation or prosecution or a national security investigation or
				prosecution, in each instance about an individual suspect or group of suspects,
				when such information is requested in writing by such entity.
								(C)Criminal
				penaltyAny person who knowingly uses, publishes, or permits
				information to be examined in violation of this paragraph shall be fined not
				more than $10,000.
								(6)Penalties for
				false statements in applications
								(A)Criminal
				penalty
									(i)ViolationIt
				shall be unlawful for any person to—
										(I)file or assist in
				filing an application for adjustment of status under this section and knowingly
				and willfully falsify, conceal, or cover up a material fact or make any false,
				fictitious, or fraudulent statements or representations, or make or use any
				false writing or document knowing the same to contain any false, fictitious, or
				fraudulent statement or entry; or
										(II)create or supply
				a false writing or document for use in making such an application.
										(ii)PenaltyAny
				person who violates clause (i) shall be fined in accordance with title 18,
				United States Code, imprisoned not more than 5 years, or both.
									(B)InadmissibilityAn
				alien who is convicted of a crime under subparagraph (A) is inadmissible to the
				United States.
								(C)ExceptionNotwithstanding
				subparagraphs (A) and (B), any alien or other entity (including an employer or
				union) that submits an employment record that contains incorrect data that the
				alien used in order to obtain such employment, shall not have violated this
				subsection.
								(7)Nonapplicability
				of numerical limitationsThe number of immigrant visas authorized
				to be issued under any this Act shall not be reduced as a result of the
				adjustment of status of an alien under this subsection.
							(8)Termination of
				proceedingsAn alien in removal proceedings who establishes prima
				facie eligibility for adjustment of status under this subsection shall be
				entitled to termination of the proceedings pending the outcome of the alien’s
				application, unless the Secretary determines that the alien is inadmissible or
				ineligible for such adjustment of status under subsection (d).
							(9)Ineligibility
				for public benefitsFor
				purposes of section 403 of the Personal Responsibility and Work Opportunity
				Reconciliation Act of 1996 (8 U.S.C. 1613), an alien whose status has been
				adjusted under this subsection shall not be eligible for any Federal
				means-tested public benefit unless the alien meets the alien eligibility
				criteria for such benefit under title IV of such Act (8 U.S.C. 1601 et
				seq.).
							(10)Relationships
				of application to certain ordersThe Secretary of Homeland
				Security may stay the deportation of an alien who is present in the United
				States and has been ordered excluded, deported, removed, or to depart
				voluntarily from the United States or is subject to reinstatement of removal
				under any provision of this Act if the alien demonstrates prima facie
				eligibility for adjustment of status under this subsection. If the Secretary
				grants the application, the order shall be canceled. If the Secretary of
				Homeland Security renders a final administrative decision to deny the
				application, such order shall be effective and enforceable.
							(11)Application of
				other provisionsNothing in this subsection shall preclude an
				alien who may be eligible for adjustment of status under this subsection from
				seeking such status under any other provision of law for which the alien may be
				eligible.
							(12)Dissemination
				of information on adjustment programDuring the 1-year period
				following the issuance of final regulations under subsection (d), the Secretary
				of Homeland Security, in cooperation with entities approved by the Secretary,
				shall broadly disseminate information respecting adjustment of status and the
				requirements for obtaining such status—
								(A)through
				television, radio, and print media sources to which such aliens would have
				access in the languages most commonly spoken in the 15 countries from which the
				most aliens arrived who would qualify for adjustment of status under this
				subsection;
								(B)to employers and
				labor unions to advise them of the rights and protections available to them;
				and
								(C)to workers who
				file applications under this section.
								(13)Authorization
				of appropriations; use of amounts collected
								(A)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary of Homeland Security such sums as may be necessary to commence the
				processing of applications filed under this section.
								(B)Use of amounts
				collectedThe Secretary shall deposit fees and fines received
				under paragraph (1)(E) in the Immigration Examinations Fee Account established
				under section 286 to be used, without fiscal year limitation, for—
									(i)implementing and
				processing applications under this section, including expedited processing of
				criminal and national security background checks;
									(ii)administrative
				and other expenses incurred in connection with the review of applications filed
				by immediate relatives of aliens applying for adjustment of status under this
				section; and
									(iii)border security
				purposes.
									(d)RulemakingNot later than 180 days after the date of
				the enactment of the Immigrant Accountability
				Act of 2007, the Secretary of Homeland Security shall promulgate
				regulations to carry out this section.
						(e)Statutory
				constructionNothing in this section shall be construed to create
				any substantive or procedural right or benefit that is legally enforceable by
				any party against the United States or its agencies or officers or any other
				person.
						(f)Authorization
				of appropriationsThere are authorized to be appropriated such
				amounts as may be necessary for facilities, personnel (including consular
				officers), training, technology, and processing necessary to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of contents of the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 245B
			 the following:
				
					
						Sec. 245B. Adjustment of status of certain entrants before
				January 7, 2004, to that of persons admitted for lawful
				residence.
					
					.
			3.Correction of
			 Social Security recordsSection 208(e)(1) of the
			 Social Security Act (42 U.S.C.
			 408(e)(1)) is amended—
			(1)in subparagraph
			 (B)(ii), by striking or at the end;
			(2)in subparagraph
			 (C), by inserting or at the end;
			(3)by inserting
			 after subparagraph (C) the following:
				
					(D)whose status is
				adjusted to that of lawful permanent resident under section 245B of the
				Immigration and Nationality
				Act,
					;
				and
			(4)by striking
			 1990. and inserting 1990, or in the case of an alien
			 described in subparagraph (D), if such conduct is alleged to have occurred
			 prior to the date on which the alien became lawfully admitted for temporary
			 residence..
			4.Eligibility for
			 military enlistment
			(a)ArmySection
			 3253 of title 10, United States Code, is amended—
				(1)by striking
			 he is a citizen of the United States or and inserting the
			 person is a citizen of the United States,; and
				(2)by inserting
			 , or has been issued a conditional resident orange card under section
			 245B of such Act before the period at the end.
				(b)Air
			 ForceSection 8253 of title 10, United States Code, is
			 amended—
				(1)by striking
			 he is a citizen of the United States or and inserting the
			 person is a citizen of the United States,; and
				(2)by inserting
			 , or has been issued a conditional resident orange card under section
			 245B of such Act before the period at the end.
				
